DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/14/20 has been entered.
Notice of Amendment
In response to the amendment(s) filed on 9/14/20, amended claim(s) 11 and 25-28, and canceled claim(s) 38-40 is/are acknowledged.  The following new and/or reiterated ground(s) of rejection is/are set forth:
Claim Objections
Claim 37 is objected to because of the following informalities: “determining that the variation between the first and second numerical descriptors that satisfies a threshold” (lines 3-6) appears that it should be “determining that the variation between the first and second numerical descriptors satisfies a threshold.”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 21 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
For claim 21, the claim language “wherein the testing activity comprises at least one of a drug screening or an alcohol screening” does not appear to be described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 21 depends from claim 20, which recites that the computer processor generates “data that indicates a requirement for the worker to perform a testing activity.”  Therefore, claim 21 is a requirement that the worker perform a drug screening or an alcohol screening.  The closest support for the claim language appears to be at para [0003] of Applicant(s)’ specification as originally filed, which discloses “[u]pon detection of an impairment indicator, a person may be required to perform further testing activities, thus reducing the overall need for and cost of types of impairment testing such as drug and alcohol .
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 37 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
For claim 37, the claim language “a tolerance that identifies normal behavior” is ambiguous.  It is unclear what is to be considered “normal” behavior and what is not considered to be “normal” behavior, since “normal” is defined by a standard or what is to be expected, which is subjective and/or prone to change over time.  The claim is examined just as meaning not within a tolerance.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 11, 22-23, 25, 27-28, 32-33, and 37 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2003/0208335 to Unuma et al. (hereinafter “Unuma”).
For claim 11, Unuma discloses a computing device (Abstract), comprising:
a physical housing (unlabeled housing that houses 2 and/or 3) (Fig. 1) (para [0102]) (also see 173 and 184 in Figs. 23 and 24) configured to be worn by a worker (as can be seen in Fig. 1);
at least one movement sensor (2 and/or 3) (Fig. 1) (para [0102]) (also see “acceleration sensor,” para [0106]) (also see 171 in Figs. 23 and 24) (para [0246]) enclosed within the physical housing (as can be seen in Fig. 24);
at least one computer processor (“data processor,” of element 7 described para [0103]) enclosed within the physical housing (as can be seen in Fig. 24, 175 corresponding to 7, see para [0248]);
at least one memory (“memory,” of element 7 described in para [0103]) enclosed within the physical housing (as can be seen in Fig. 24, 175 corresponding to 7, see para [0248]), wherein the memory comprises instructions that, when executed by the at least one computer processor, cause the at least one computer processor to:
	based on a first set of one or more signals that correspond to movement of the worker measured by the at least one movement sensor during a first time window, generate a first numerical descriptor (“characteristic quantity,” para [0102]) for the first time window that corresponds to the worker not having an impairment during the first time window (para [0106]-[0108]);
	based on a second set of one or more signals that correspond to movement of the worker in a work context measured by the at least one movement sensor during a second time window, generate a second numerical descriptor (“characteristic quantity,” para [0102]) for the second time window (para [0109]) (para [0221], such as “sudden collapse on the ground”) (also see para [0109], “lying down”) (also see Figs. 1-2); and
compare the second numerical descriptor to the first numerical descriptor to determine a variation between the first numerical descriptor and the second numerical descriptor (para [0109]); and

For claim 22, Unuma further discloses wherein the at least one movement sensor is included in a plurality of sensors (i.e., 2 and 3), wherein the memory comprises instructions that, when executed by the at least one computer processor, cause the at least one computer processor to: in response to receiving from each respective sensor in the plurality of sensors, a respective set of sensor data based on one or more signals generated by the respective sensor during a time window, generate the second numerical descriptor for the second time window (“characteristic quantity,” para [0102]).
For claim 23, Unuma further discloses wherein the memory comprises instructions that, when executed by the at least one computer processor, cause the at least one computer processor to: generate a plurality of numerical descriptors for the time window that includes the second numerical descriptor for the second time window (“characteristic quantities,” para [0120]).
For claim 25, Unuma further discloses wherein the memory comprises instructions that, when executed by the at least one computer processors, cause the at least one computer processor to: trigger a remote alarm at an external device based at least in part on the impairment indicator (Examiner’s Note: further limitation on conditional language that has not been met, therefore 177 and 185 from Figs. 23 and 24 do not need to meet these limitations) (see 178 and 183 in Figs. 23 and 24).
For claim 27, Unuma further discloses wherein the memory comprises instructions that, when executed by the at least one computer processor, cause the at least one computer processor to: send, to an external computing device and based at least in part on the impairment indicator, information comprising one or more of a location of the computing device, time information, or a reason for sending 
For claim 28, Unuma further discloses wherein the memory comprises instructions that, when executed by the at least one computer processor, cause the at least one computer processor to: trigger a local alarm based at least in part on the impairment indicator (Examiner’s Note: further limitation on conditional language that has not been met) (alternatively, see 8 in Fig. 1).
For claim 32, Unuma further discloses wherein the first set of the one or more signals that correspond to movement of the worker during the first time window are performed by the worker during an initial use of the computing device (para [0106]-[0108]).
For claim 33, Unuma further discloses wherein the initial use of the computing device is a walking movement (para [0106]).
For claim 37, Unuma further discloses wherein determining that the variation between the first numerical descriptor and the second numerical descriptor is not within a tolerance that identifies normal behavior comprises determining that the variation between the first and second nermical descriptors that satisfies a threshold (Examiner’s Note: this being a further limitation on conditional language and the condition not being met by Unuma and therefore the limitations not required).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Unuma in view of U.S. Patent Application Publication No. 2016/0278706 to Okamoto et al. (hereinafter “Okamoto”).
For claim 11, Unuma discloses a computing device (Abstract), comprising:
a physical housing (unlabeled housing that houses 2 and/or 3) (Fig. 1) (para [0102]) (also see 173 and 184 in Figs. 23 and 24) configured to be worn by a worker (as can be seen in Fig. 1);
at least one movement sensor (2 and/or 3) (Fig. 1) (para [0102]) (also see “acceleration sensor,” para [0106]) (also see 171 in Figs. 23 and 24) (para [0246]) enclosed within the physical housing (as can be seen in Fig. 24);
at least one computer processor (“data processor,” of element 7 described para [0103]) enclosed within the physical housing (as can be seen in Fig. 24, 175 corresponding to 7, see para [0248]);
at least one memory (“memory,” of element 7 described in para [0103]) enclosed within the physical housing (as can be seen in Fig. 24, 175 corresponding to 7, see para [0248]), wherein the memory comprises instructions that, when executed by the at least one computer processor, cause the at least one computer processor to:
	based on a first set of one or more signals that correspond to movement of the worker measured by the at least one movement sensor during a first time window, generate a first numerical descriptor (“characteristic quantity,” para [0102]) for the first time window that corresponds to the worker not having an impairment during the first time window (para [0106]-[0108]);
	based on a second set of one or more signals that correspond to movement of the worker in a work context measured by the at least one movement sensor during a second time window, generate a second numerical descriptor (“characteristic quantity,” para [0102]) for the second time window (para [0109]) (para [0221], such as “sudden collapse on the ground”) (also see para [0109], “lying down”) (also see Figs. 1-2);

determine an impairment indicator indicative of at least one of a prohibited substance abuse or a physical injury (para [0221]).
Unuma does not expressly disclose that it’s determination of an impairment indicator is in response to determining that the variation between the first numerical descriptor and the second numerical descriptor is not within a tolerance.
However, Okamoto teaches comparing a second numerical descriptor to a first numerical descriptor to determine a variation between the first numerical descriptor and the second numerical descriptor (para [0109], the numerical descriptors being the average blood pressure at rest and the average blood pressure under exercise stress); and in response to determining that the variation between the first numerical descriptor and the second numerical descriptor is not within a tolerance, determining a health indicator (para [0109]).
It would have been obvious to a skilled artisan to modify Unuma to include a new comparison such that Unuma’s determination of an impairment indicator is in response to a variation between the first numerical descriptor and the second numerical descriptor not being within a tolerance, in view of the teachings of Okamoto, because such a modification would just be switching the mechanism by which Unuma determines unfavorable motion patterns.  That is, instead of comparing data to find matches, and then using a string of those matches to determine that someone has an impairment indicator (which is what Unuma does by itself without any modification), Unuma could be modified to do the opposite so that non-matches are found and still arrive at the same result (i.e., find substantial deviations or non-matches in the movement data and then indicate that because a person is not moving in the healthy/correct movement pattern, they are not healthy or have a physical injury such as collapsing on the ground or fell from an elevated location, i.e., the examples identified in Unuma).
Claim(s) 20 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Unuma in view of U.S. Patent No. 7,394,392 to Roe.
For claims 20 and 21, Unuma and Rahman do not expressly disclose wherein the memory comprises instructions that, when executed by the at least one computer processor, cause the at least one computer processor to generate, based at least on the impairment indicate, data that indicates a requirement for the worker to perform a testing activity, wherein the testing activity comprises at least one of a drug screening or an alcohol screening.
However, Roe teaches generating, based at least one an impairment indicate, data that indicates a requirement for a worker to perform a testing activity (1508 and 1510) (Fig. 15), wherein the testing activity comprises at least one of a drug screening or an alcohol screening (col. 5, lines 26-26).
It would have been obvious to a skilled artisan to modify Unuma wherein the memory comprises instructions that, when executed by the at least one computer processor, cause the at least one computer processor to generate, based at least on the impairment indicate, data that indicates a requirement for the worker to perform a testing activity, wherein the testing activity comprises at least one of a drug screening or an alcohol screening, in view of the teachings of Roe, for the obvious advantage of screening whether a person is intoxicated so that they may be prevented from operating machinery (see Fig. 15 of Roe).
Claim(s) 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Unuma in view of U.S. Patent Application Publication No. 20160113559 to Lynch et al. (hereinafter “Lynch”).
For claim 26, Unuma does not expressly disclose wherein the memory comprises instructions that, when executed by the at least one computer processor, cause the at least one computer processor to tune a threshold indicative of whether variation between the first numerical descriptor and the second numerical descriptor is not within a tolerance based on at least one of an acceptable error rate or a dynamic adjustment to compensate for at least one factor.

It would have been obvious to a skilled artisan to modify Unuma wherein the memory comprises instructions that, when executed by the at least one computer processor, cause the at least one computer processor to tune a threshold indicative of whether variation between the first numerical descriptor and the second numerical descriptor is not within a tolerance that identifies normal behavior based on at least one of an acceptable error rate or a dynamic adjustment to compensate for at least one factor, in view of the teachings of Lynch, for the obvious advantage of determining whether Unuma’s characteristic quantities indicate that the user is normal (or whether they are abnormal) over time as the physiology of the user changes over time.
Claim(s) 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Unuma in view of U.S. Patent Application Publication No. 20140088378 to Muzet.
For claim 29, Unuma and Rahman do not expressly disclose wherein the memory comprises instructions that, when executed by the at least one computer processor, cause the at least one computer processor to: apply a multi-dimensional classification algorithm to the first and second numerical descriptors.
However, Muzet teaches applying a multi-dimensional classification algorithm to first and second numerical descriptions (para [0037], the first and second descriptors being heart rate and movement).
It would have been obvious to a skilled artisan to modify Unuma wherein the memory comprises instructions that, when executed by the at least one computer processor, cause the at least one computer processor to: apply a multi-dimensional classification algorithm to the first and second .
Claim(s) 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Unuma in view of U.S. Patent Application Publication No. 20130006583 to Weast et al. (hereinafter “Weast”).
For claim 30, Unuma and Rahman do not expressly disclose wherein a sampling rate to generate the second numerical descriptor is less than a sampling rate of the movement sensor to generate the second set of one or more signals.
However, Weast teaches wherein a sampling rate to generate the second numerical descriptor is less than a sampling rate of the movement sensor to generate the second set of one or more signals (see para [0033] and [0056], the numerical descriptor being the FFT and then used in the algorithm to derive the numerical descriptors at para [0056], which has a sampling rate less than the sampling rate disclosed in para [0033]).
It would have been obvious to a skilled artisan to modify Unuma wherein a sampling rate to generate the second numerical descriptor is less than a sampling rate of the movement sensor to generate the second set of one or more signals, in view of the teachings of Weast, for the obvious advantage of saving processing power through the lower sampling rate.
Claim(s) 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Unuma in view of U.S. Patent Application Publication No. 2012/0048013 to Minami et al. (hereinafter “Minami”).
For claim 31, Unuma and Rahman do not expressly disclose wherein the first set of one or more signals that correspond to movement of the worker during the first time window are performed by the worker during a training activity comprises a series of prescribed motions.
However, Minami teaches wherein a first set of one or more signals that correspond to movement of a worker during a first time window are performed by the worker during a training activity comprises a series of prescribed motions (para [0067] and [0068]).
.
Claim(s) 34-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Unuma in view of U.S. Patent Application Publication No. 2010/0075619 to Flynt et al. (hereinafter “Solla”).
For claims 34-36, Unuma and Rahman do not expressly disclose wherein the computing device is configured with an article of PPE, wherein the article of PPE comprises a hard hat, wherein the work context corresponds to at least one of a working location, occupation, or task.
However, Solla teaches wherein a computing device is configured with an article of PPE (see 18 in Fig. 1), wherein the article of PPE comprises a hard hat (as can be seen in Fig. 1), wherein the work context corresponds to at least one of a working location, occupation, or task (para [0004]).
It would have been obvious to a skilled artisan tom modify Unuma wherein the computing device is configured with an article of PPE, wherein the article of PPE comprises a hard hat, wherein the work context corresponds to at least one of a working location, occupation, or task, in view of the teachings of Solla, for the obvious advantage of using Unuma device in other contexts, such as a construction site, making Unuma’s device and methods for commercially viable.
Response to Arguments
Applicant(s)’ arguments filed 9/14/20 have been fully considered.
With respect to the 112(a) rejection of claim 11, Applicant’s amendments and arguments are persuasive and thus the rejection is withdrawn.
With respect to the 112(a) rejection of claim 21, the claim reads, when viewed of claim 20 from which it depends, as “the at least one computer processor to generate … data that indicates a reducing … drug and alcohol screening” (emphasis added).  If drug and alcohol screening, or the need therefore, are reduced, how does that read on data that indicates a worker needs to perform drug screening or alcohol screening?
With respect to the 112(b) rejection(s), those rejection(s) is/are withdrawn.
With respect to the 102 rejection(s), claim 11 recites “in response to determining that the variation between the first numerical descriptor and the second numerical description is not within a tolerance, determine an impairment indicator….”  So does the claim require an impairment indicator to be determined if the variation between the numerical descriptors is within a tolerance?  The examiner takes the position that the claim language would not.  That is why the claim language is conditional.  It’s not that no patentable weight is given to it, it’s just that the correct amount of patentable weight must be given, and in this instance, the patentable weight is conditional language.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LEE CERIONI whose telephone number is (313) 446-4818.  The examiner can normally be reached on M - F 8:00 AM - 5:00 PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on (571) 272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DANIEL L CERIONI/Primary Examiner, Art Unit 3791